                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


DONALD CECIL COOK,                          )            CIVIL ACTION NO.
        Movant.                             )
                                            )            3:16-CV-1656-G (BK)
VS.                                         )
                                            )            CRIMINAL ACTION NO.
UNITED STATES OF AMERICA,                   )
         Respondent.                        )            3:06-CR-257(01)-G




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none,

the court ACCEPTS the findings, conclusions, and recommendation of the United

States Magistrate Judge.

      Therefore, the motion to vacate sentence under 28 U.S.C. § 2255 is

DISMISSED without prejudice for want of jurisdiction.

      Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings

in the United States District Court, and 28 U.S.C. § 2253(c), the court DENIES a

certificate of appealability. The court adopts and incorporates by reference the

magistrate judge’s findings, conclusions, and recommendation filed in this case in
support of its finding that the movant has failed to show (1) that reasonable jurists

would find this court’s “assessment of the constitutional claims debatable or wrong,”

or (2) that reasonable jurists would find “it debatable whether the petition states a

valid claim of the denial of a constitutional right” and “debatable whether [this

court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).*

      If movant files a notice of appeal, he must pay the $505.00 appellate filing fee

or submit a motion to proceed in forma pauperis.

      SO ORDERED.

April 24, 2019.




                                               ___________________________________
                                               A. JOE FISH
                                               Senior United States District Judge


      *
          Rule 11 of the Rules of Governing §§ 2254 and 2255 Proceedings reads as follows:

      (a) Certificate of Appealability. The district court must issue or deny a certificate of
      appealability when it enters a final order adverse to the applicant. Before entering the final
      order, the court may direct the parties to submit arguments on whether a certificate should
      issue. If the court issues a certificate, the court must state the specific issue or issues that
      satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the
      parties may not appeal the denial but may seek a certificate from the court of appeals under
      Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the
      time to appeal.

      (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
      order entered under these rules. A timely notice of appeal must be filed even if the district
      court issues a certificate of appealability.

                                                -2-
